Title: John Adams to Rufus King, 14 Jun. 1786
From: Adams, John
To: King, Rufus


          
            
              Dear Sir
            
            

              London

               June 14. 1786
            
          

          I had heard Sometime ago, of your Marriage with the amiable
            Daughter of my old Friend, Mr Alsop, as well as of that of
            Mr Gerry, and of both with the more Pleasure, probabaly as a good Work of the Same kind,
            for connecting Massachusetts and New York in the Bands of Love was going on here. Last
            Sunday under the Right Reverend Sanction of the Archbishop of Canterbury and the Bishop
            of St Asaph were married Mr Smith and Miss Adams. It will be
            unnatural if fœderal purposes are not answered by all these Intermarriages.
          In Answer to Mr Alsops Question, I have
            no difficulty in answering, that by Law, and tTreaty, a Refugee, ought to be compellable
            by Proscess in the British Courts to pay a Debt due to an American Citizen, antecedent
            to the late War, and this without any Regard to or Enquiry concerning his Estate or his
            other Debts in America. a great Cry and Uproar, nevertheless would no doubt in such Case
            be excited, and the Courts would probably, Suspend and prolong the Proscess. There will
            never be an End of Questions and Chicane, untill the States repeal all the Laws which
            impede the Recovery of old Debts in America.
          I percieve that according to the Ideas of some, I am Sent here to
            make a new Treaty of Peace, the old one not being agreable to some Gentlemen who were in
            debt before the War. This I shall never be able to do. The Treaty as it was was too
            generally condemned here as too beneficial to Us, and the least mention of it, Setts too
            great Multitudes in a flame for Ministers to touch it.—The Ablest Minister this nation
            has living, and the Man of the most influence fell a SacrIfice to it, and it became
            immediately an Object of Ao much Delicacy, that the Utmost Exertions of your Ministers,
            as Mr Jay and Dr Franklin very
            well know, could not obtain in nine months the Alteration of a Word of it, in the
            definitive Treaty. It is not likely then that the present young Minister, will venture
            on so hazardous a Step.
          The Affair of Interest generally I Suppose depended upon the Usage
            and the Understanding of the Parties. But neither Custom nor the Understanding of the
            parties, ever comprehended the Case that has happened. it never was Supposed that
            England would throw us out of their Protection, and make it not only criminal but
            impossible to trade with her subjects and pay their Demands. And therefore a Jury I
            think will not give the Interest, during the War.
          But a Jury is the only Tribunal to which an Appeal may be made,
            consistently with the Treaty.
          “We shall talk forever in vain, My Friend, about the Dignity of our
            Country, and Fœderal systems, if the Feelings of our Countrymen are not more Sensibly
            affected, at the sound of those Sacred Words “Public Faith.”—If the faith of the Nation
            cannot be depended on, like the Laws of Nature it will never be respected nor confided
            in at home nor abroad. If the People cannot be convinced of the indispensible Importance
            and Necessity of this Principle, all must be given up to the guidance of Chance
            & Accident, factious rage, insidious selfishness and delirious Enthusiasm"
          With much Esteem, Dear sir, I have the Honour / to be, your most
            obedient & most / humble servant
          
            
              John Adams.
            
          
        